Citation Nr: 1604212	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an upper respiratory disorder, claimed as sinusitis.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard from 1986 through 2006, with a period of active duty for training (ACDUTRA) from July 1986 to December 1986 and active service from August 2003 to April 2004.

These matters initially came before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2012, the Board remanded the matters for additional development.  In a January 2014 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a Joint Motion for Remand filed on behalf of the parties, vacating the Board's decision with respect to the denial of service connection for sinusitis and a bilateral hip disability.

In March 2015, the Board remanded the claims for further development.  Unfortunately for the reasons discussed below, another remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2015 remand, the Board instructed the AOJ to provide the Veteran notice of how to substantiate his bilateral hip disability claim on a secondary basis, and to afford the Veteran VA examinations for his claimed conditions.  With respect to the respiratory claim, the examiner was asked to indicate whether the Veteran had sinusitis or a related disability, and then provide an opinion as to whether it was incurred during active service or ACDUTRA or was otherwise related to active service or ACDUTRA.  As to the bilateral hip disability, the examiner was asked to identify any current hip disabilities, and provide an opinion as to whether any such disability first manifested during active service or an event during ACDUTRA or inactive duty training (INACDUTRA), or was caused or aggravated by the Veteran's lumbar spine disability.  The examiner was instructed that the Veteran was competent to report symptoms and treatment and that his reports were to be taken into account.

On remand, the Veteran was provided the proper notice regarding secondary service connection and was afforded VA examinations in October 2015.  However, for the following reasons, the examination reports are inadequate.  

With respect to the bilateral hip claim, the examiner stated that the Veteran's bilateral hip disorder was less likely than not related to his service-connected lumbar strain.  The examiner's rationale was that "there was no medical evidence to support this claim," followed by a recitation of medical findings relating to the back.  Specifically, that the Veteran's back disability was rated 10 percent disabling, and that his gait, sitting tolerance, "sit to stand," and single leg stance were within normal limits.  The examiner also indicated that the Veteran was able to fully squat and return to a standing position, walk tandem, forward flex and touch his toes without difficulty, and had fluid and normal range of motion.  However, the examiner's mere recitation of medical findings alone is insufficient rationale to support the conclusion that the Veteran's lumbar strain did not cause or aggravate his bilateral hip disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

As to the Veteran's upper respiratory claim, the examiner noted that the Veteran did not have a diagnosis of sinusitis, but rather a diagnosis of allergic rhinitis, which was first noted in January 1996.  The examiner opined that it was less likely than not that the Veteran's allergic rhinitis was aggravated during active service, reasoning that there was no documentation in the Veteran's service treatment records that allergic rhinitis was incurred in service or aggravated beyond the natural progression during active duty or ACDUTRA.  However, the examiner did not address the Veteran's April 2012 statement indicating that he had "significant sinus issues" during and following his service in Bosnia, typified by ongoing cough and runny nose.  The Veteran further stated that upon his return, he had frequent symptoms including nasal drainage, throat pain, and "possibly new allergies."  See April 2012 statement, pg. 2.  Nor did the examiner comment on the March 2004 post-deployment health assessment, which noted the Veteran's complaints of chronic cough and runny nose during his deployment.  As the examiner did not address this positive evidence, the examination report is inadequate.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007).  

The Board notes that the Veteran was not provided an enlistment examination prior to his August 2003 to April 2004 period of active duty; thus, the presumption of soundness does not attach.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of soundness attaches only where there has been an induction examination in which the later-complained-of disability was not detected.).  

Lastly, the record indicates the Veteran was seen by Dr. L. J. for chiropractic care for approximately 2 to 3 years.  See April 2012 statement, pg. 1.  However, the only record from Dr. L. J. is dated in March 2012, and discusses the Veteran's hip complaints and the possibility of future treatment.  As outstanding records from Dr. L. J. may be relevant to the Veteran's bilateral hip claim, the AOJ should attempt to obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who treated him for his bilateral hip disability and upper respiratory disorder and who has outstanding records, including Dr. L. J.  Associate any outstanding records with the claims file.

2.  Forward the Veteran's claims file to the examiner who rendered the October 2015 opinions (or a suitable substitute if this individual is unavailable) for addendum opinions.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's upper respiratory disorder, to include allergic rhinitis, is caused by, aggravated by, or is otherwise related to active service or ACDUTRA.  

The examiner's attention is directed to the Veteran's report of his allergies worsening during his deployment to Europe and his March 2004 post-deployment health assessment noting complaints of chronic cough and runny nose during deployment.  See April 2012 statement and March 2004 post-deployment health assessment.  The Veteran is competent to report symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

b)  Whether it is at least as likely as not that the Veteran's bilateral hip disability was caused by or is otherwise related to active service or ACDUTRA.

c.  Whether it is at least as likely as not that the Veteran's bilateral hip disability is due to or caused by the Veteran's service-connected lumbar strain.

d.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disability is aggravated (i.e., permanently worsened beyond the natural progress of the disease) by the Veteran's service-connected lumbar strain.

If aggravation is found, the examiner should address the following medical issues: 1) the baseline manifestations of the Veteran's bilateral hip disability found prior to aggravation; and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar strain.

Note that the October 2015 opinion of record regarding the hip disability fails to adequately explain why the facts stated led to the conclusion reached.  That is to say, it remains unclear how the conclusion was reached.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Undertake any additional development deemed necessary, then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

